                  Case 21-50232-KBO              Doc 4       Filed 04/01/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 11
BAYOU STEEL DB HOLDINGS, LLC, et al. 1
                                                             Case No. 19-12153 (KBO)
                                                Debtors.
                                                             (Jointly Administered)
GEORGE L. MILLER, in his capacity as
Chapter 7 Trustee of BAYOU STEEL BD
HOLDINGS, L.L.C., et al.,

                                Plaintiff,
vs.                                                          Adv. No. 21-50232 (KBO)

TENNESSEE ASSOCIATED ELECTRIC, LLC

                                Defendant.

                        STIPULATION FOR EXTENSION OF TIME FOR
                       DEFENDANT TO RESPOND TO THE COMPLAINT

          George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD Holdings, L.L.C.,

et al., (the “Plaintiff”), and Tennessee Associated Electric, LLC (the “Defendant” and, together

with Plaintiff, the “Parties”), through their respective counsel, enter into this Stipulation for

Extension of Time For Defendant to Respond to the Complaint (the “Stipulation”) and hereby

stipulate and agree as follows:

          1.     The Parties agree and stipulate that the time within which Defendant may answer,

move, or otherwise plead to the Complaint [D.I. 1] is hereby further extended to and including

May 3, 2021.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).


                                                         1
45305135 v1
              Case 21-50232-KBO         Doc 4       Filed 04/01/21   Page 2 of 2




 Dated: April 1, 2021                               Dated: April 1, 2021

 PACHULSKI STANG ZIEHL &                            BURR & FORMAN LLP
 JONES LLP

 By: /s/ Peter J. Keane                             /s/ J. Cory Falgowski
 Bradford J. Sandler (No. 4142)                     J. Cory Falgowski (No. 4546)
 Andrew W. Caine (CA No. 110345)                    1201 N. Market Street, Suite 1407
 Peter J. Keane (No. 5503)                          Wilmington, DE 19801
 919 North Market Street, 17th Floor                Telephone: (302) 830-2312
 Wilmington, DE 19801                               Facsimile: (302) 397-2566
 Telephone: (302) 652-4100                          Email: jfalgowski@burr.com
 Facsimile: (302) 652-4400
 Email: bsandler@pszjlaw.com                        Counsel for Defendant, Tennessee Associated
         acaine@pszjlaw.com                         Electric, LLC
         pkeane@pszjlaw.com

 Counsel for Plaintiff, George L. Miller,
 Chapter 7 Trustee for the Estates of Bayou
 Steel BD Holdings, L.L.C., et al.




                                                2
45305135 v1
